Case 8:16-cr-00445-TDC Document 69 Filed 08/17/21 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND
UNITED STATES OF AMERICA
v.
JESSE ANTOINE PERSON, Criminal Action No. TDC-16-0445

Defendant.

 

MEMORANDUM ORDER

Defendant Jesse Antoine Person has filed an Emergency Motion for Compassionate
Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)(@). ECF No. 60. After pleading guilty to possession
with intent to distribute a controlled substance, in violation of 21 U.S.C. § 841(a)(1), and
possession of a firearm by a felon, in violation of 18 U.S.C. § 922(g}(1), Person was sentenced on
April 7, 2017 to 84 months of imprisonment to be followed by three years of supervised release.
Person is presently designated to Federal Correctional Institution Schuylkill (FCLSchuylkill”) in
Minersville, Pennsylvania and is scheduled to be released on August 18, 2022. In his Motion,
Person seeks release based on the COVID-19 pandemic and his personal health conditions,
pursuant to the statutory provision within the First Step Act commonly referred to as the
“compassionate release” provision.

DISCUSSION

Ordinarily, “[t]he court may not modify a term of imprisonment once it has been imposed.”
18 U.S.C. § 3582(c) (2018). This general rule is subject to certain exceptions, including the
compassionate release provision, which allows the Bureau of Prisons (“BOP”) to seek a
modification of a prisoner’s sentence. See id. § 3582(c)(1)(A). Under the First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat. 5194 (2018), the compassionate release provision was modified to
 

Case 8:16-cr-00445-TDC Document 69 Filed 08/17/21 Page 2 of 3

also allow prisoners to seek a sentencing reduction directly from the Court. The provision now
provides, in relevant part, that:

The court may not modify a term of imprisonment once it has been imposed except
that:

(1) in any case that—

(A) _ the court, upon motion of the Director of the Bureau of Prisons, or upon
motion of the defendant after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to
bring a motion on the defendant’s behalf or the lapse of 30 days from
the receipt of such request by the warden of the defendant’s facility,
whichever is earlier, may reduce the term of imprisonment (and may
impose a term of probation or supervised release with or without
conditions that does not exceed the unserved portion of the original
term of imprisonment), after considering the factors set forth in section
3553(a) to the extent that they are applicable, if it finds that—

(i) extraordinary and compelling reasons warrant such a reduction;

* 3

and that such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission[.]
18 U.S.C. § 3582(c)(1)(A). The COVID-19 pandemic can present extraordinary and compelling
reasons to warrant a sentence reduction under certain circumstances, such as where a defendant
has a medical or other condition that creates a high risk of death or severe illness from COVID-19
and the defendant is incarcerated at a prison with a particularly high incidence of COVID-19.
Person, who is 43 years old, asserts that he is obese and thus is at a high risk for severe illness from
COVID-19. The Centers for Disease Control and Prevention has identified obesity as a condition
that can make an individual “more likely to get severely ill from COVID-19.” See People with
Certain Medical Conditions, _hittps://www.cdc.gov/coronavirus/201 9-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited Aug. 16, 2021). Based on his stated
Case 8:16-cr-00445-TDC Document 69 Filed 08/17/21 Page 3 of 3

body mass index, Person would be classified as having obesity. Notably, however, based on
submitted medical records, Person previously contracted COVID-19 in December 2020, did not
have severe symptoms, and has since recovered.

Although FCI-Schuylkill previously had a significant number of cases of COVID-19, it
presently has no active cases among inmates or staff. COVID-19: Coronavirus, Bureau of Prisons,
https://www.bop.gov/coronavirus/index.jsp (last visited Aug. 16, 2021). Moreover, the BOP has
provided COVID-19 vaccinations to almost 600 inmates at FCI-Schuylkill. Jd The current
conditions at the prison at which Person is incarcerated therefore do not present the level of risk
that existed early in the COVID-19 pandemic. Accordingly, even with his high-risk medical
condition, where Person previously had COVID-19 and recovered, and where vaccinations are
now available at FCI-Schuylkill and there are no active cases of COVID-19 there, he has not
demonstrated “extraordinary and compelling reasons” to warrant a sentence reduction. 18 U.S.C.
§ 3582(c)(1)(A)(G). Accordingly, the Court will deny the Motion seeking compassionate release
under the First Step Act.

CONCLUSION

For the foregoing reasons, it is hereby ORDERED that Person’s Emergency Motion for

Compassionate Release, ECF No. 60, is DENIED.

Date: August 16, 2021

  

United States District Judge

 
 
